Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  The limitation “Metal complex particle” should be amended to “A metal complex particle”.  Second, the limitation “60 w%” should be amended to “60 wt%”.
	Claim 9 is objected to.  The limitation “40 w% to 98 w%” should be amended to “40 wt% to 98 wt%”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites the limitation “the substance for carrying” which lacks proper antecedent basis.  Claim 11 should be amended to be dependent on claim 10, which recites this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyi et al. (CN-101701151).  A human translation of this document is included with this Office action and will be relied upon for citation purposes.
Xiaoyi et al. teaches a composite material which is comprised of fluorescent nanoparticles embedded within a hydrophobic polymeric matrix, said composite material being used to detect human and anti-human IgG type antibodies by performing an immunoassay test using an immunoassay reagent which is comprised of the fluorescent nanoparticles (examples 27 and 28, paragraph 0182).  The fluorescent nanoparticles include rare-earth complexes such as those of formulae I and II as shown on page 4 of the translation.  The rare-earth metal, while exemplified as being europium, may also be selected from terbium and erbium, according to the overall teachings of Xiaoyi et al. (claim 12 of Xiaoyi et al.).  The composite materials taught by Xiaoyi et al. are a metal complex particle which comprises a magnetic material (the metal complexes taught therein are magnetic and also fluorescent) and a hydrophobic polymer.  While Xiaoyi et al. does not speak to a particle size adjusting composition as recited in claim 1, the hydrophobic polymers acting as a matrix would inherently prevent the metal particles from aggregating and in that way the polymer matrix can be referred to as a particle size adjusting composition.  The composite materials are present such that the molar ratios of the hydrophobic polymer, the organosiloxane, and the rare earth complex used to prepare said composite material ranges from 0.1~10:0.005~3:1 (claim 4 of Xiaoyi et al.).  Additionally, the content of the organosilicon polymer in the fluorescent nanoparticles is claimed to be about 0.5-40% (claim 4 of Xiaoyi et al.).  While Xiaoyi et al. does not explicitly teach that the content of the of the particle size adjusting composition (which is designated to be the amount of hydrophobic polymer and organosiloxane present in the composite material) is less than 60 wt% and that the content of the metal complex in the metal complex particle is between 40-98 wt% as required by claim 9, it would have been obvious to one having ordinary skill in the art to have considered preparing the composite particles wherein the amount of metal particles present is greater than or equal to 40 wt%, which necessarily means that the amount of polymer is less than 60 wt% given the molar ratio ranges taught by Xiaoyi et al.  Specifically, the amount of organosilicon polymer is claimed to be present in amounts of 0.5-40 wt%.  Embodiments where the wt% of organosilicon polymer is on the low end (closer to 0.5 wt%) would mean that the amount of hydrophobic polymer and fluorescent nanoparticles would be present in amounts of up to 99.5 wt%.  It is clear from the molar ratio ranges that one could envisage embodiments where the organosilicon and hydrophobic polymer together account for no more than 60 wt% and the amount of fluorescent nanoparticles is at least 40 wt%, thereby satisfying the ranges recited in claims 1 and 9.  Because Xiaoyi et al. teaches that the rare earth metal may be terbium or erbium, it necessarily follows that the magnetic moment of these metal ions falls within the 7.5 to 10.7 range as required by claim 4.  The ligands taught by Xiaoyi et al. include thenoyl fluoroacetone which satisfies claims 6 and 7.  The employment of an analogous terbium or erbium complex is obvious to one having ordinary skill in the art given the teachings of Xiaoyi et al., thereby satisfying claim 5.  As described above, the end uses of the composite nanoparticles satisfy the limitations of claims 10-12.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Xiaoyi et al. teaches and claims that the nanoparticles have a particle size of 10-200 nm, which is well below Applicants range of 1-5 microns as recited in claim 8.  One having ordinary skill in the art would not have found it obvious to increase the particle sizes of the particles taught therein by one to two orders of magnitude to arrive at the range recited in claim 8.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766